By the Court.
This case comes before us by appeal from a decree of the Superior Court affirming a decision of the Industrial Accident Board, which in turn adopted and confirmed the finding of the single member. The record presents no question of law whatever. Whether the employee was entitled to a finding in his favor was wholly a matter of fact. On a matter of fact the conclusion of the Industrial Accident Board is final and cannot be reversed unless quite unsupported by evidence. There is no ground for disturbing their finding in the case at bar, which is covered in every particular by Pass’s Case, 232 Mass. 515, and the decisions there collected.

Decree affirmed.